DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of claims 2 and 10 in the reply filed on 3/31/2022 is acknowledged.
As a result, claims 3, 4, 7, 8, 11, 12, 15, 16, 19, 20, 23 and 24 are withdrawn from consideration.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa (JP 60009357 A).
As to claim 1, Hasegawa shows (FIG. 1 and 2):

    PNG
    media_image1.png
    557
    620
    media_image1.png
    Greyscale

A linear actuator comprising: 
a casing 1 being tubular; 
a magnet unit 3,7,8 configured to sandwich both side surfaces at least facing each other of a magnet mounting plate 3,7,8b with a magnet 8a, the magnet unit 3,7,8 supported to be configured to reciprocate along an axial direction 5a in said casing 1; and 
a coil unit 6 arranged to face the magnet 8a of said magnet unit 3,7,8, 
wherein, based on magnetization and demagnetization of said coil unit 6, said magnet unit 3,7,8 reciprocates between said coil units 6 (magnets 8a are sandwiched between surfaces of the 8b in the Z direction; direction of 5a is the X direction, directions Y and Z are shown in FIG. 1 above; linear motor and operation page 2:5-26).
As to claim 2/1, Hasegawa further shows (FIG. 1 above) said magnet mounting plate 3,7,8b has an inverted T-shaped in cross section (the term inverted is relative as the linear motor can be turned upside-down).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (JP 60009357 A) in view of Hayner et al. (US 2015/0091393, hereinafter Hayner).
As to claims 5/1 and 6/2/1, Hasegawa was discussed above with respect to claims 1 and 2 except for said coil unit is provided with a cooling fin on an outward surface.
Hayner shows (FIG. 2B) said coil unit 200 is provided with a cooling fin 108 on an outward surface (para[0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the linear actuator of Hasegawa to have said coil unit 6 is provided with a cooling fin 108 on an outward surface as taught by Hayner, for the advantageous benefit of increasing a surface area over which heat is able to dissipate from the coil unit 6 to air as taught by Hayner (para[0048]:1-8).


Claims 9, 10, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (WO 9715708 A1) in view of Hasegawa (JP 60009357 A).
As to claim 9, Freeman shows (FIG. 1 and 5) A tufting machine comprising a linear actuator 54a configured to be used as a drive source for reciprocating a needle bar in an axial direction (tufting machine page 7:7-15; linear actuator page 12:10-16).
Freeman does not show:
said linear actuator comprises a casing being tubular; 
a magnet unit configured to sandwich both side surfaces at least facing each other of a magnet mounting plate with a magnet, the magnet unit supported to be configured to reciprocate along an axial direction in said casing; and 
a coil unit arranged to face the magnet of said magnet unit, and
wherein, based on magnetization and demagnetization of said coil unit, said magnet unit reciprocates between said coil units.
As to all of the bullets, Hasegawa shows (FIG. 1 above and 2):
A linear actuator comprising: a casing 1 being tubular; 
a magnet unit 3,7,8 configured to sandwich both side surfaces at least facing each other of a magnet mounting plate 3,7,8b with a magnet 8a, the magnet unit 3,7,8 supported to be configured to reciprocate along an axial direction 5a in said casing 1; and 
a coil unit 6 arranged to face the magnet 8a of said magnet unit 3,7,8, 
wherein, based on magnetization and demagnetization of said coil unit 6, said magnet unit 3,7,8 reciprocates between said coil units 6 (magnets 8a are sandwiched between surfaces of the 8b in the Z direction; direction of 5a is the X direction, directions Y and Z are shown in FIG. 1 above; linear motor and operation page 2:5-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the linear actuator 54a of Freeman to have:
said linear actuator 54a comprising: a casing 1 being tubular; 
a magnet unit 3,7,8 configured to sandwich both side surfaces at least facing each other of a magnet mounting plate 3,7,8b with a magnet 8a, the magnet unit 3,7,8 supported to be configured to reciprocate along an axial direction 5a in said casing 1; and 
a coil unit 6 arranged to face the magnet 8a of said magnet unit 3,7,8, 
wherein, based on magnetization and demagnetization of said coil unit 6, said magnet unit 3,7,8 reciprocates between said coil units 6
as taught by Hasegawa, for the advantageous benefit of having a linear actuator with a large stroke and a large thrust with not a large size and not a large weight and a low cost as taught by Hasegawa (page 3:5-11).
As to claim 10/9, Freeman in view of Hasegawa was discussed above with respect to claim 9 except for said magnet mounting plate has an inverted T-shape in cross section.
Hasegawa shows (FIG. 1 above) said magnet mounting plate 3,7,8b has an inverted T-shaped in cross section (the term inverted is relative as the linear motor can be turned upside-down).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the linear actuator 54a of Freeman to have said magnet mounting plate 3,7,8b has an inverted T-shaped in cross section as taught by Hasegawa, for the advantageous benefit of having a linear actuator with a large stroke and a large thrust with not a large size and not a large weight and a low cost as taught by Hasegawa (page 3:5-11).

As to claims 17/9 and 18/10/9, Freeman in view of Hasegawa was discussed above with respect to claims 9 and 10, and Freeman further suggests (FIG. 5) a plurality of the needle bars 56 are arranged in parallel (page 12:10-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tufting machine of Freeman in view of Hasegawa to have a plurality of the needle bars 56 are arranged in parallel as suggested by Freeman, for the advantageous benefit of producing parallel formats for borders, stripes or similar patterning in fabric as taught by Freeman (page 12:6-9).

Claims 13, 14, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (WO 9715708 A1) in view of Hasegawa (JP 60009357 A) and Hayner et al. (US 2015/0091393, hereinafter Hayner).
As to claims 13/9 and 14/10/9, Freeman in view of Hasegawa was discussed above with respect to claims 9 and 10 except for said coil unit is provided with a cooling fin on an outward surface.
Hayner shows (FIG. 2B) said coil unit 200 is provided with a cooling fin 108 on an outward surface (para[0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the linear actuator 54a of Freeman in view of Hasegawa to have said coil unit 6 is provided with a cooling fin 108 on an outward surface as taught by Hayner, for the advantageous benefit of increasing a surface area over which heat is able to dissipate from the coil unit 6 to air as taught by Hayner (para[0048]:1-8).


As to claims 21/13/9 and 22/14/10/9, Freeman in view of Hasegawa and Hayner was discussed above with respect to claims 13 and 14, and Freeman further suggests (FIG. 5) a plurality of the needle bars 56 are arranged in parallel (page 12:10-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tufting machine of Freeman in view of Hasegawa and Hayner to have a plurality of the needle bars 56 are arranged in parallel as suggested by Freeman, for the advantageous benefit of producing parallel formats for borders, stripes or similar patterning in fabric as taught by Freeman (page 12:6-9).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached M to F 12:00pm to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832   

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832